SET ASIDE AND REMAND and Opinion Filed September 10, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00366-CV

                        ROBERT L. HOFFMAN, Appellant
                                    V.
                  COMMISSION FOR LAWYER DISCIPLINE, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-05446

                            MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Lewis
                                   Opinion by Justice Myers
       Before the Court is the parties’ joint motion to remand for rendition of an agreed

judgment.   The parties have informed the Court that they have settled their differences.

Accordingly, we grant the parties’ motion, set aside the Judgment of Active Suspension without

regard to the merits, and remand this case to the trial court for rendition of judgment in

accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).




                                                  /Lana Myers/
                                                  LANA MYERS
140366F.P05                                       JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT L. HOFFMAN, Appellant                         On Appeal from the 134th Judicial District
                                                     Court, Dallas County, Texas.
No. 05-14-00366-CV        V.                         Trial Court Cause No. DC-11-05446.
                                                     Opinion delivered by Justice Myers.
COMMISSION FOR LAWYER                                Justices Francis and Lewis, participating.
DISCIPLINE, Appellee

       In accordance with this Court’s opinion of this date, we SET ASIDE the Judgment of
Active Suspension without regard to the merits and REMAND this case to the trial for rendition
of judgment in accordance with the parties’ agreement.

       We ORDER that the parties bear their own costs of the appeal.


Judgment entered this 10th day of September, 2014.




                                             –2–